UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4217


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

JAMIL M. MASHORE,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:08-cr-00334-REP-1)


Submitted:    September 9, 2009             Decided:   October 9, 2009


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed and remanded by unpublished per curiam opinion.


Angela D. Whitley, LAW OFFICES OF BOONE, BEALE, Richmond,
Virginia, for Appellant.       Dana J. Boente, United States
Attorney, Michael A. Jagels, Special Assistant United States
Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Following a bench trial, Jamil Mashore was convicted

of possessing a firearm as an unlawful drug user, in violation

of    18   U.S.C.     § 922(g)(3)      (2006)    and    sentenced    to   twenty-one

months’     imprisonment.         On     appeal,       Mashore   argues    that    the

district court erred in denying his motion to suppress because

Officer      William     McAuliffe      was     not     credible     on   the     facts

surrounding Mashore’s traffic stop.                    Also, Mashore argues that

the     district      court    erred     in     admitting     his    uncorroborated

statements to establish that he was an unlawful drug user and in

concluding that the Government had established a pattern of drug

use sufficient to satisfy the definition of unlawful drug user.

Finding no reversible error, we affirm Mashore’s conviction and

sentence, but remand for correction of a clerical error in the

judgment.

               On appeal from a district court’s denial of a motion

to suppress, the district court’s factual findings are reviewed

for clear error and the legal determinations are reviewed de

novo.      See United States v. Buckner, 473 F.3d 551, 553 (4th Cir.

2007).      Under a clear error standard of review, this court will

reverse only if “left with the definite and firm conviction that

a    mistake    has   been    committed.”        United     States   v.   Stevenson,

396 F.3d 538, 542 (4th Cir. 2005) (quoting Anderson v. Bessemer

City, 470 U.S. 564, 573 (1985)).                 It is well-settled that this

                                           2
court   will      give    particular       deference        to     a    district       court’s

credibility determinations for “it is the role of the district

court to observe witnesses and weigh their credibility during a

pre-trial      motion     to    suppress.”           United      States        v.    Abu   Ali,

528 F.3d    210,    232     (4th    Cir.   2008)         (quoting      United       States   v.

Murray, 65 F.3d 1161, 1169 (4th Cir. 1995)), cert. denied, 129

S. Ct. 1312 (2009).            Finally, where, as here, the district court

denies a motion to suppress, this court reviews the evidence in

the light most favorable to the Government.                             United States v.

Uzenski, 434 F.3d 690, 704 (4th Cir. 2006).

            Mashore’s argument that the district court erred in

denying    his     motion      to   suppress        turns    solely       on    McAuliffe’s

credibility.        Although Mashore questions McAuliffe’s testimony

regarding the basis for the traffic stop, the district court

determined        that    McAuliffe’s           testimony        regarding           Mashore’s

speeding     was    credible        and    that          McAuliffe,       therefore,         had

reasonable     suspicion       to   stop       Mashore.       We       have    reviewed      the

record and conclude that the district court did not clearly err

in crediting McAuliffe’s testimony regarding Mashore’s speeding.

Accordingly, the district court did not err in denying Mashore’s

motion to suppress.

            Mashore also argues that the district court erred in

finding     him    guilty      based      on       his    uncorroborated            confession

regarding      marijuana       use.        Courts         require       corroboration        to

                                               3
prevent confessions to crimes never committed and “convictions

based    upon       untrue          confessions         alone.”         Warszower       v.       United

States, 312 U.S. 342, 347 (1941).                           Evidence corroborative of a

defendant’s         admissions             need    not    prove       the     offense    beyond      a

reasonable doubt or by a preponderance, as long as there is

substantial         independent             evidence       that       the    offense     has      been

committed,          and     the       evidence       as     a     whole       proves     beyond      a

reasonable doubt that the defendant is guilty.                                    Smith v. United

States,       348     U.S.          147,    156     (1954).           “Independent        evidence

adequately          corroborates             a     confession         if     it    supports        the

essential       facts           admitted          sufficiently         to     justify        a    jury

inference of their truth[.]”                       Abu Ali, 528 F.3d at 235 (quoting

Opper    v.    United           States,      348     U.S.       84,    93    (1954))     (internal

quotations omitted).                   Here, Mashore’s confession of marijuana

use    was    corroborated             by    the     strong       odor       of   marijuana       that

McAuliffe      observed             while    standing       outside          Mashore’s    vehicle.

This    evidence          was    sufficient         to    justify       an    inference      by    the

fact-finder that Mashore’s confession about his marijuana use

was true.

              Finally, Mashore argues that the Government failed to

establish       beyond          a    reasonable          doubt    the       requisite     pattern,

duration, continuity and recency of drug use to establish that

Mashore qualified as an “unlawful user” of drugs.                                    According to

18 U.S.C. § 922(g)(3), it is unlawful for any person who is an

                                                    4
unlawful user or addicted to any controlled substance to possess

a firearm.           18 U.S.C. § 922(g)(3).                    To sustain a conviction

under § 922(g)(3), the Government must establish that Mashore’s

drug use was sufficiently consistent, prolonged, and close in

time   to      his    gun       possession         to    put    him    on    notice      that    he

qualified       as    an        unlawful     user       of    drugs    under       the   statute.

United    States          v.    Purdy,      264    F.3d      809,   812     (9th    Cir.   2001).

Again,    we    have           reviewed     the    record       and    determine         that   the

evidence presented here, viewed in the light most favorable to

the Government, established a pattern and duration sufficient to

place Mashore on notice that he was an unlawful user of drugs

within the meaning of § 922(g)(3).

               Accordingly,            we      affirm        Mashore’s       conviction         and

sentence.       However, we remand the case to the district court for

correction of a clerical error in the criminal judgment.                                        See

Fed. R. Crim. P. 36.                   The judgment erroneously indicates that

Mashore pled guilty to the offense of conviction.                                    This error

does     not    affect           the    validity        of     Mashore’s       conviction        or

sentence.       We dispense with oral argument as the facts and legal

contentions          of    the    parties         are   adequately        presented        in   the

materials       before          the    court      and   argument       would       not   aid    the

decisional process.

                                                                      AFFIRMED AND REMANDED



                                                   5